Filed 2/16/22 In re L.C. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    In re L.C. et al., Persons Coming Under
    the Juvenile Court Law.

    KINGS COUNTY HUMAN SERVICES                                                         F083233
    AGENCY,
                                                                   (Super. Ct. Nos. 20JD0149, 20JD0150)
           Plaintiff and Respondent,

                    v.                                                               OPINION
    HEATHER S. et al.,

           Defendants and Appellants.



                                                   THE COURT*
         APPEAL from orders of the Superior Court of Kings County. Jennifer Lee
Giuliani, Judge.
         Paul A. Swiller, under appointment by the Court of Appeal, for Defendant and
Appellant, Heather S.
         Lauren K. Johnson, under appointment by the Court of Appeal, for Defendant and
Appellant, Alex C.


*        Before Meehan, Acting P. J., Snauffer, J. and DeSantos, J.
       Diane Freeman, County Counsel, and Risé A. Donlon and Thomas Y. Lin, Deputy
County Counsel, for Plaintiff and Respondent.
                                           -ooOoo-
       Heather S. (mother) and Alex C. (father) (collectively, the parents) appeal the
juvenile court’s order terminating parental rights to their now three-year-old son, L.C.,
and two-year-old daughter, C.C. (the children), and selecting adoption as their permanent
plan (Welf. & Inst. Code, § 366.26).1 Mother contends the juvenile court erred by
declining to apply the beneficial parent-child relationship exception to termination of
parental rights (§ 366.26, subd. (c)(1)(B)(i)). Father, joined by mother, contends remand
is required because the juvenile court failed to correctly apply our Supreme Court’s
recent decision of In re Caden C. (2021) 11 Cal.5th 614 (Caden C.). We affirm.
                  FACTUAL AND PROCEDURAL BACKGROUND
       On July 20, 2020, the Kings County Human Services Agency (Agency) received a
referral alleging the hotel room where mother, father and the children were living was in
a deplorable condition. A social worker investigating the referral confirmed that was the
condition of the room and after explaining the concerns about the home, mother and
father agreed to participate in a safety plan.
       The family was familiar to the Agency because of a prior dependency case
involving L.C., who was detained from his parent in July 2018, when he was three
months old, after they were arrested for being in possession of and under the influence of
methamphetamine. Dependency jurisdiction was taken over L.C. and family
maintenance services ordered for mother and reunification services for father. Father’s
services were terminated in March 2019. The juvenile court terminated dependency
jurisdiction in September 2019 and awarded sole physical custody to mother.



1      Undesignated statutory references are to the Welfare and Institutions Code.


                                                 2.
       After the Agency received reports that L.C. was not being supervised, a child
family team meeting was held on August 24, 2020. Mother denied drug use, while father
admitted occasional marijuana use; both said they were willing to drug test for the
Agency. Two days later, a woman contacted the Agency and reported C.C. had been in
her care since August 7, 2020. The woman was concerned because mother did not check
on C.C. often and the woman did not realize C.C. would be left with her for an extended
period. Mother and father submitted to a urine substance analysis—mother tested
positive for amphetamine and while father tested negative, the test showed a trace amount
of amphetamine.
The Dependency Petition
       Due to the parent’s denial of substance use, the numerous reports of the children
being unsupervised, and the home’s unsafe condition, the Agency obtained a protective
custody warrant on September 2, 2020, and took the children into protective custody.
The Agency filed a petition alleging the children, who were then two years old and
14 months old, came within the provisions of section 300, subdivision (b)(1) based on
mother’s inability to provide appropriate care due to her use of illicit substances and
father’s failure to protect the children from mother. The juvenile court ordered the
children removed from parental custody at the September 4, 2020 detention hearing.
       The Agency subsequently filed a first amended petition that incorporated recent
drug test results that showed mother tested positive for amphetamine and
methamphetamine, while father tested positive for methamphetamine. The first amended
petition also added a section 300, subdivision (j) allegation that L.C. was detained from
father under section 300, subdivision (b) and there was a substantial risk C.C. would be
similarly neglected as father had not ameliorated the problems that led to L.C.’s removal.
The Jurisdiction/Disposition Hearing
       In its report for the jurisdiction/disposition hearing, the Agency recommended the
juvenile court find the first amended petition true, the children remain in out-of-home

                                             3.
care, and the parents be offered reunification services. The parents received referrals for
mental health and alcohol and drug assessments.
       The parents had two visits with the children. They were late for the first visit.
Mother brought the children clothes, shoes, and toys. C.C. appeared happy to see her
parents and ran to mother. L.C., who had been calm while waiting for his parents to
arrive, started throwing tantrums and crying. Mother kneeled at eye level and explained
to him, while he was having a tantrum, that hitting and throwing things at others and on
the floor was not okay, but L.C. did not appear to care. Father did not discipline him.
The parents arrived on time for the second visit and brought gifts. L.C. appeared excited
to see them and ran to greet them. The parents hugged and kissed the children and
interacted with them in the play area. Mother disciplined L.C. after he pinched, hit, and
pulled her hair while changing his diaper. The visit ended well.
       A combined contested jurisdiction/disposition hearing was set for October 8, 2020.
Both parents were present with counsel at that hearing. They withdrew their contests and
submitted on the petition based on the Agency’s reports. The juvenile court found the
first amended petition’s allegations true, adjudged the children dependents, removed
them from parental custody, and ordered family reunification services. The juvenile
court ordered supervised visits in accordance with the court-ordered case plan and gave
the Agency discretion to liberalize them.
The Six-Month Review Hearing
       In a report prepared for the six-month review hearing, the Agency recommended
termination of mother’s and father’s reunification services and the setting of a selection
and implementation hearing under section 366.26. The report contained a review of the
parents’ noncompliance with components of their case plans, particularly regarding
substance abuse services, drug testing, and housing, although mother complied with the
mental health services component of her case plan.



                                             4.
       The parents struggled to arrive on time for visits and missed multiple visits due to
being late. While the Agency and the children’s care providers arranged for frequent
Zoom visitation with the children, the visits were discontinued because the parents did
not make themselves available. The care providers continued to report L.C.’s behavior
regressed following visits; he would throw tantrums, bite, and bang his head. The
tantrums, however, became less intense with time and the care providers were working
with L.C. to ensure the transition after visits was smooth.
       A child family team meeting was held on February 8, 2021, to discuss the parents’
concerns they were getting fewer visits since mother’s relative started supervising them.
The relative, however, stated the parents were constantly 30 to 45 minutes late to visits.
The parents were reminded visits were cancelled if they arrived 15 minutes late. During
supervised visits at the Agency, the parents were observed to interact with the children,
although they overwhelmed the children with toys, clothes, and candy. L.C. had frequent
tantrums during visits, but mother appeared to be attentive to him and would ignore him
until he calmed down.
       At the April 5, 2021 six-month review hearing, both parents requested a contested
hearing. County counsel asked that mother submit to a hair follicle test before the next
hearing, which her attorney was in favor of to show her sobriety. A contested hearing
was set for 10:00 a.m. on April 26, 2021.
       The Agency filed an addendum report, which noted that mother initially failed to
drug test, but she and father later submitted random hair follicle and urine tests. Both
urine tests were negative, although mother’s showed traces of amphetamine and
phencyclidine. The hair follicle test results had not yet been received. The social worker
attempted to contact the parents to arrange visitation on each of the three days after the
hearing but was unable to reach them via phone or text message, so a visit did not occur
that week. Visits, however, did occur on April 14 and 19, 2021. The parents were five



                                             5.
minutes late to the visits, but they were attentive to the children when they arrived. They
played with and read to the children and encouraged L.C. to use his words.
       The parents were not present when the April 26, 2021 contested hearing
commenced. All counsel were prepared to proceed. County counsel reported mother
sent a text message to the social worker at 10:00 a.m. stating why she was late but she
was “almost there.” Mother’s attorney stated he would proceed with argument if mother
did not arrive, while father’s counsel asked the juvenile court to wait a few minutes to see
if mother appeared. The juvenile court declined the request and all counsel provided
argument. The juvenile court adopted the recommended findings and orders, terminated
mother’s reunification services, and set the section 366.26 hearing for August 2021.2
The Section 366.26 Hearing
       The Agency filed a report for the section 366.26 hearing on August 4, 2021, in
which it recommended termination of parental rights and a permanent plan of adoption
for the children. The Agency opined the children were adoptable based on their ages,
lack of significant bond to their parents, and lack of any significant developmental delays
or concerns about their physical or mental health. The children were described as
“happy, active, healthy, and adorable toddlers.” While L.C. had been a client of the
Central Valley Regional Center (CVRC), where he was receiving early start intervention
services, he graduated from the program when he turned three as he met his treatment
goals. There was pending a school assessment to receive ongoing support and services to
address L.C.’s speech. C.C. did not have any significant developmental delays, mental



2      Mother’s attorney filed a notice of appeal on mother’s behalf from the April 2021
findings and orders terminating mother’s services and setting the section 366.26 hearing.
We subsequently granted mother’s unopposed motion to treat the notice of appeal as a
writ pursuant to section 366.26. In an unpublished opinion, we denied the petition.
(Heather S. v. Superior Court (July 27, 2021) F082756.) Father did not file a writ
petition.


                                             6.
health, or medical concerns. An assessment with CVRC was scheduled to address
concerns with her speech, as she struggled to pronounce words.
       The children had been in two placements since being removed from their
parents—the first placement ended following the death of one of the care providers. The
care providers at the second placement reported that upon receiving the children into their
care in December 2020, the children displayed tantrum behaviors several times a day—
they bit themselves, threw themselves on the floor, and banged their heads on the ground
if they did not get their way. The care providers were able to redirect the children’s
behaviors, which had improved since March 2021. With the recent change in visits, the
care providers reported L.C. had regressed into his old behaviors and asked for
counseling services to address them. L.C. was pending an assessment at the time of the
report. The care providers reported no social, emotional, or behavioral concerns for C.C.
The care providers, who were non-related extended family members, stated they loved
the children and cared about them, and they were open to adoption should parental rights
be terminated.
       The report contained a review of the parents’ visitation history. From
September 21, 2020, through November 30, 2020, the parents had weekly visits with the
children for up to two hours which were supervised at the Agency. The parents would
bring food, snacks, drinks, and activities for the children. The parents were attentive and
interactive with the children. During some visits, L.C. would hit, pinch, and bite the
parents when they changed his diaper, and once L.C. slapped mother’s face when she
changed him. Mother put L.C. in time out and told him he needed to behave even though
he was out of their care. The parents were appropriate with the children. At the end of
visits, L.C. would sometimes get fussy and cry briefly while being buckled into his car
seat. The children fell asleep, however, when they were transported.
       From December 2020 to February 2021, the Agency transitioned to visits being
arranged and supervised by mother’s relative. The visits, however, transitioned back to

                                             7.
the Agency due to concerns about the parents not visiting consistently and cancelling
visits at the last minute. The parents had a two-hour supervised visit at the Agency in
March 2021. In April 2021, visits transitioned to once a month for one hour. The parents
had a one-hour supervised visit at the Agency in May 2021; the parents were appropriate,
and no concerns were noted at that visit.
       The social worker supervised a two-hour visit at the Agency in June 2021. The
parents, who arrived on time, greeted the children with hugs and kisses. They brought
many activities, food, snacks, drinks, and an ice cream cake, and celebrated C.C.’s
second birthday. The parents were attentive and interacted with the children as they
played, rode a tricycle, flew a kite, and inflated balloons. At the end of the visit, the
parents walked the children to their care provider; no concerns were noted.
       After that visit, a visitation transition plan was developed with the parents that
allowed them to receive supervised bi-weekly one-hour visits in June and July 2021, and
one visit in August 2021. The parents had a second one-hour visit in June 2021, during
which they were attentive, interactive, and affectionate with the children. At the end of
the visit, the parents walked the children to their care provider, and gave the children
hugs and kisses. No concerns were noted.
       On July 4, 2021, the care provider supervised a one-hour visit at a local park. The
parents arrived late due to car issues, but the care provider allowed the visit to continue as
planned. The parents interacted appropriately with the children. The care provider noted
L.C. had difficulty following his parents’ directions and did not want them to buckle him
into his car seat at the end of the visit. Otherwise, there were no concerns. A one-hour
visit was scheduled for July 26, 2021, at the Agency.
       According to the Agency, the children appeared to be comfortable and well cared
for in their current placement. The social worker observed that they were well bonded
and attached to their care providers, as the children sought attention, affection, and
comfort from them, and they were content and happy. Although prospective adoptive

                                              8.
parents had not been identified for the children, the paternal grandparents, who lived in
Louisiana, had requested placement and an Interstate Compact for the Placement of
Children assessment was pending, and the care providers were willing to provide a plan
of adoption. The Agency believed it was in the children’s best interest to provide
permanency and stability through the permanent plan of adoption and it would not be
detrimental to them if parental rights were terminated, as they had limited contact with
their parents. The Agency noted that while two families were interested in providing
permanency, adoption services was confident an adoptive home could be easily located if
they were unable to adopt.
       A contested section 366.26 hearing was held on August 24. At the contested
hearing, the juvenile court took the reports and their attachments into evidence and the
juvenile court accepted the parties’ stipulation the children were adoptable.
       The Agency called mother to testify. She testified about the frequency and
duration of the parents’ visits with the children. Mother disagreed with the Agency’s
recommendation to free the children for adoption because she felt it would be hard on the
children to not be around their parents since they were together with the children “24/7
since they were born,” at least until the children were removed from their care. Mother’s
belief was based on the children’s reactions during visits. The children ran up to them at
the start of visits, and when visits ended, L.C. became upset and had “meltdowns.” A
couple times at the end of visits, L.C. climbed into her vehicle and sat down, and she had
to physically remove him and force him into the care providers’ car seats. Mother
testified transitions at the end of visits had been hard, with C.C. displaying the same
behaviors, though she believed C.C. was feeding off her brother. Mother disagreed with
the Agency’s reports concerning her compliance with services. Mother had asked for
third-party supervision of visits to end due to misstatements by the third-party supervisor.
       On examination by her attorney, mother stated she was L.C.’s primary care
provider, with assistance from father, until L.C. was detained, and she and father were

                                             9.
C.C.’s care providers from her birth until her detention. She provided for L.C.’s needs
and when he was detained, she had been attempting to enroll him in services for his
behavior and communication issues. She did everything with the children and had a bond
with them. Mother interacted with the children at visits, including painting, coloring,
drawing, and riding bicycles, and she celebrated L.C.’s birthday at a five-hour visit in
April. Mother testified the children were “[e]cstatic” to see their parents at every visit,
but “[i]t was hard” when visits ended, as the children would have meltdowns and temper
tantrums, and L.C. did not want to assist in cleaning up because “he did not want the visit
to end.” According to mother, L.C. had trouble communicating with people other than
her, they were able to get him to start speaking more with father, and L.C. communicated
affection toward her by saying “love, hug, kiss,” and he called her “Mama.” Mother
concluded her testimony by stating L.C.’s language regressed in difficult situations or
transitions.
       At the conclusion of mother’s testimony, the Agency rested, and father’s attorney
called father to testify. Father stated L.C. was in his and mother’s care for L.C.’s first
three months, when he was removed from their custody. After a month, mother regained
custody of L.C. and father visited him weekly at the Agency until the case closed.
Thereafter he continued to visit as arranged by mother. During visits, father played with
his son, who called him “Dada.” L.C. expressed affection toward father by giving him
hugs and kisses, and at every visit he told father he loved him. Father agreed with
mother’s testimony concerning the children’s behavior at the end of visits and added C.C.
was carried off screaming at the end of more than one visit.
       Father helped care for his son, including changing his diaper, feeding him, and
teaching him things. Father lived with C.C. for “a little less than a year” before the
children were removed, during which time he played, blew bubbles, and colored with her.
C.C. called him “Dada,” expressed affection toward him, and told him she loved him.
The children ran up to their parents at each visit and at the end of visits, L.C. acted out

                                             10.
while C.C. appeared sad. Father believed the children were bonded to him as a parent.
Father did not believe L.C. had any learning disabilities. Rather, he was selective in what
he was willing to do in front of other people, especially people he did not know.
       The matter proceeded to argument. County counsel, in arguing the parents failed
to satisfy their burden of proving the beneficial parent-child relationship exception,
explained in the most recent decision regarding the exception, Caden C., the Supreme
Court stated the parents had the burden to prove three things: (1) regular visitation and
contact; (2) the relationship is a parental relationship and the continuation of that
relationship would benefit the children such that the termination of parental rights would
be detrimental to the children; and (3) whether it is in the children’s best interest to
maintain the relationship as opposed to terminating parental rights and freeing the
children for adoption for the purpose of providing them with stability and permanency.
       County counsel conceded there had been regular visitation and contact but argued
the evidence did not establish “a parental relationship between the parents and their
children.” County counsel asserted while the parents described the visits as pleasant and
they engaged in those visits and acted appropriately with the children, the children, who
were two and three, had been out of their parents’ care for a substantial portion of their
lives, and someone else had been providing the day-to-day parenting. Instead, the parents
“maintained a friendly visitor relationship with these children.” County counsel further
argued the focus was on the children’s best interests “from their perspective” and the
evidence did not establish a “parental relationship,” and even if the evidence established a
parental relationship, there was no showing of detriment in terminating that relationship.
County counsel asked the juvenile court to follow the Agency’s recommendation and
terminate parental rights and free the children for adoption. The children’s attorney
agreed with county counsel.
       Father’s attorney agreed with county counsel’s statement of the law and the
standards the court had to apply but argued the evidence established father had a

                                              11.
parent/child relationship with the children, as the children called him “dada,” they were
comfortable in his care and control during visits, he provided care for L.C. when L.C.
was in his care, and the children were upset when visits ended. Mother’s attorney argued
a parent/child relationship existed because the children had a relationship with mother
their whole lives, she cared for and nurtured them, and during visits the children were
happy to see their parents and called them mother and dada. Mother’s attorney further
argued it would be detrimental to the children to break their relationship with mother and
the children would benefit from continuing it. Mother’s attorney asked the court not to
terminate parental rights and find there was a beneficial parent/child relationship which
was a “positive and significant relationship.”
       Following argument, the juvenile court took the matter under submission and
returned after a break to deliver its decision. The juvenile stated that county counsel
“correctly stated the law,” which provided it was the Agency’s burden to establish by
clear and convincing evidence the children were adoptable. The juvenile court found
such evidence existed and the Agency established the children were adoptable based on
the parties’ stipulation and the information in the Agency’s report.
       Turning to the beneficial parent-child relationship exception, the juvenile court
listed the three determinations it needed to make and explained it was the parents’ burden
to establish, first, as county counsel “correctly stated,” the parents had regular visitation
and contact, which the juvenile court found was clearly present. The juvenile court next
found the parents did not meet their burden of establishing they had a parent/child
relationship with the children and there was insufficient evidence the children had a bond
with the parents that would satisfy the requirements and standard set forth in the case law.
Finally, the juvenile court found that even if it believed a bond existed, the parents failed
to show the bond was “so strong and beneficial to the children that it outweighs the
benefit to the children to have a stable and adoptive home.” The juvenile court followed



                                              12.
the Agency’s recommendation, terminated mother’s and father’s parental rights, and
ordered a permanent plan of adoption.
                                       DISCUSSION
       At a section 366.26 hearing, when the juvenile court finds by clear and convincing
evidence the child is adoptable, it is generally required to terminate parental rights and
order the child be placed for adoption unless a statutory exception applies. (§ 366.26,
subd. (c)(1).) One of the statutory exceptions is the beneficial parent-child relationship
exception, which applies when “[t]he court finds a compelling reason for determining
that termination would be detrimental to the child” where “[t]he parents have maintained
regular visitation and contact with the child and the child would benefit from continuing
the relationship.” (§ 366.26, subd. (c)(1)(B)(i).) A parent claiming an exception to
adoption has the burden of proof to establish by a preponderance of evidence that the
exception applies. (In re Melvin A. (2000) 82 Cal.App.4th 1243, 1252.)
       To establish the beneficial parent-child relationship exception the parent must
show by a preponderance of the evidence three elements: “(1) regular visitation and
contact, and (2) a relationship, the continuation of which would benefit the child such
that (3) the termination of parental rights would be detrimental to the child.” (Caden C.,
supra, 11 Cal.5th at pp. 631, 636.) In assessing whether termination would be
detrimental, the juvenile court “must decide whether the harm from severing the child’s
relationship with the parent outweighs the benefit to the child of placement in a new
adoptive home.” (Id. at pp. 631‒632.) When the parent meets this burden, the exception
applies such that it would not be in the child’s best interest to terminate parental rights
and the court selects a permanent plan other than adoption. (Id. at pp. 636‒637.)
       The first element of the exception asks the “straightforward” question of whether
the parent visited consistently, considering the extent permitted by court orders. (Caden
C., supra, 11 Cal.5th at p. 632.) The focus is on the best interest of the child as opposed
to punishing or rewarding parents for good behavior in maintaining contact. (Ibid.)

                                             13.
       The second element asks “whether ‘the child would benefit from continuing the
relationship.’ ” (Caden C., supra, 11 Cal.5th at p. 632.) The parent-child relationship
“may be shaped by a slew of factors, such as ‘[t]he age of the child, the portion of the
child’s life spent in the parent’s custody, the “positive” or “negative” effect of interaction
between parent and child, and the child’s particular needs.’ ” (Ibid., quoting In re
Autumn H. (1994) 27 Cal.App.4th 567, 576.) The juvenile court’s focus should again be
on the child, and it “must remain mindful that rarely do ‘[p]arent-child relationships’
conform to an entirely consistent pattern.” (Caden C., at p. 632.) “[T]he parent must
show that the child has a substantial, positive, emotional attachment to the parent—the
kind of attachment implying that the child would benefit from continuing the
relationship.” (Id. at p. 636.)
       When considering the third element, courts must determine “how the child would
be affected by losing the parental relationship—in effect, what life would be like for the
child in an adoptive home without the parent in the child’s life.” (Caden C., supra,
11 Cal.5th at p. 633.) The court is guided by the child’s best interest in a “specific way:
it decides whether the harm of severing the relationship outweighs ‘the security and the
sense of belonging a new family would confer.’ ” (Ibid.) “ ‘If severing the natural
parent/child relationship would deprive the child a substantial, positive emotional
attachment such that,’ even considering the benefits of a new adoptive home, termination
would ‘harm[]’ the child, the court should not terminate parental rights.” (Ibid.) “When
the relationship with a parent is so important to the child that the security and stability of
a new home wouldn’t outweigh its loss, termination would be ‘detrimental to the child
due to’ the child’s beneficial relationship with a parent.” (Id. at pp. 633‒634.) “In many
cases, ‘the strength and quality of the natural parent/child relationship’ will substantially
determine how detrimental it would be to lose that relationship, which must be weighed
against the benefits of a new adoptive home.” (Id. at p. 634.)



                                              14.
       We review a juvenile court’s ruling on the application of the beneficial parent-
child relationship exception using a “hybrid” standard. (Caden C., supra, 11 Cal.5th at
p. 641.) The substantial evidence standard applies to the first two elements of regular
visitation and existence of a beneficial relationship. (Id. at pp. 639‒640.) As a reviewing
court, we do “ ‘not reweigh the evidence, evaluate the credibility of witnesses, or resolve
evidentiary conflicts’ ” and will uphold the juvenile court’s determinations even when
substantial evidence to the contrary also exists. (Id. at p. 640.) The juvenile court’s
decision as to the third element—whether termination of parental rights would be
detrimental to the child—is reviewed for an abuse of discretion. (Ibid.) “A court abuses
its discretion only when ‘ “ ‘the trial court has exceeded the limits of legal discretion by
making an arbitrary, capricious, or patently absurd determination.’ ” ’ ” (Id. at p. 641.)
The Beneficial Relationship Element
       In the present case, it is undisputed the parents met the first prong of the
analysis—whether they had regular visitation and contact with the children. The disputed
question is whether the parents demonstrated the children have a “substantial, positive
emotional attachment” to them such that they would benefit from continuing the
relationship. Mother contends she met her burden of establishing this element, while
both parents contend the juvenile court erred in relying on factors held improper in Caden
C. Specifically, they challenge the court’s findings they did not have a parent/child
relationship with the children and there was insufficient evidence the children had a
“bond” with their parents.
       In its ruling, the juvenile court correctly stated the elements of the beneficial
parent-child relationship exception.3 After finding the parents had regular visitation and


3      The juvenile court stated the exception applies when “termination would be
detrimental to the child because the parents have maintained regular visitation and
contact with the child or children and that the child or children would benefit from
continuing the relationship with their parents” and the court must “balance the strength

                                             15.
contact with the children, the juvenile court stated the parents had the burden of proving a
“parent/child relationship.” The juvenile court explained that such a relationship existed
up until the children’s detention, and while there was “seemingly some relationship that
is ongoing,” the issue was not whether the parents are bonded to the children but whether
the children are bonded to the parents. The juvenile court found while there was
evidence mother believed she was bonded to the children and father believed the children
were bonded to him, and counsel argued there was a bond, it did not “have evidence of
that bond that would satisfy the requirements of the court cases that have been ruled upon
by the appellate and Supreme [C]ourt and would meet the requirements and the standard
set forth in those cases.” The juvenile court further found that even if such a bond
existed, it had to weigh that bond against the benefit of adoption, and while the evidence
suggested “these parents love their children very very much and that they will certainly
be unhappy” if parental rights were terminated, it could not find the parents “met their
burden to show that the bond between” them and the children was “so strong and
beneficial to the children that it outweighs the benefit to the children to have a stable and
adoptive home.”
       The parents argue the juvenile court applied the wrong standard when deciding the
second element because it believed it needed to find a “strong and beneficial bond” rather
than a “substantial, positive, emotional attachment.” The parents further argue the
juvenile court accepted factors deemed irrelevant by Caden C. and In re J.D. (2021)
70 Cal.App.5th 833, because the juvenile court stated it agreed that county counsel
correctly stated the law in closing argument, and county counsel argued the parents failed
to show they had a “parental relationship” with the children and instead the evidence
showed the parents had a “friendly visitor relationship.”


and quality of the parent/child relationship in a tenuous placement against the security
and sense of belonging that a stable family would give the child or children.”


                                             16.
       With respect to the use of the word “bond,” there is nothing in Caden C. that
prohibits considering a child’s bond to a parent when determining whether the child
would benefit from continuing the relationship. Indeed, the Supreme Court noted a
bonding study or expert testimony may be “an important source of information about the
psychological importance of the relationship for the child.” (Caden C., supra, 11 Cal.5th
at pp. 632‒633 & fn. 4; see In re J.D., supra, 70 Cal.App.5th at p. 862 [“objective, third
party evidence of the parental bond” may be sufficient to establish the exception in an
appropriate case].) The juvenile court here certainly understood the focus of its inquiry
was on the children and their relationship with their parents, and that it was required to
determine whether the children would benefit from continuing that relationship. Viewed
in context, the juvenile court properly focused on the nature of the relationship between
the children and their parents and found that it was not a substantial one.
       With respect to the juvenile court’s finding concerning a parent/child relationship,
the court in In re J.D., supra, 70 Cal.App.5th at pages 864‒865, in addressing a trial
court’s finding that the mother did not have a “parental bond” with the child, noted
Caden C. did not address whether, to satisfy the second element, the nature of a party’s
relationship must be “parental,” and stated, that descriptor, “standing alone, is vague and
unhelpful in this context.” (In re J.D., at p. 864.) The appellate court further stated:
“Caden C. said only that the child must have a ‘substantial, positive, emotional
attachment to the parent—the kind of attachment implying that the child would benefit
from continuing the relationship.’ [Citations.] Such a relationship is surely more
significant than that of a ‘mere friend or playmate.’ ” (Ibid.)
       Explaining the Supreme Court made clear more than one person can occupy an
important, emotional role for a child even if the nonreunifying parent is incapable of
providing for the child’s everyday needs and well-being, and “the type of relationship
necessary to establish the exception is not narrowly defined or specifically identifiable,
because parent-child relationships are endlessly varied,” the appellate court could not be

                                             17.
certain the trial court’s “determination that [the] mother did not occupy a ‘parental’ role
encompassed factors that Caden C. deems irrelevant.” (In re J.D., supra, 70 Cal.App.5th
at p. 865.) Accordingly, the appellate court concluded the trial court apparently applied
the wrong legal standard in evaluating the second element, reversed the order terminating
parental rights, and remanded the matter for the trial court to conduct a new
section 366.26 hearing. (Id. at pp. 865, 870.)
       In In re D.M. (2021) 71 Cal.App.5th 261, which the parents cite here, the appellate
court held the trial court erred by equating a “parental role” with “attendance at [the
children’s] medical appointments, and understanding their medical needs,” and saying
nothing about the attachment between the father and his children. (Id. at p. 270.) The
court explained “Caden C. made clear the beneficial relationship exception is not focused
on a parent’s ability to care for a child or some narrow view of what a parent-child
relationship should look like. [Citation.] Instead, the focus is whether there is a
substantial, positive emotional attachment between the parent and child.” (Ibid.) The
appellate court concluded the trial court’s “express findings that father did not act like a
parent demonstrate it considered factors which Caden C. has explained are inappropriate
in determining whether the parental-benefit exception applies.” (Id. at p. 271.)4
       These cases do not hold that it is always improper to consider whether and to what
extent a parent occupies a parental role in their child’s life. Rather, the concern was the
trial courts, in finding the parents did not occupy a parental role, were misapplying Caden
C. or relying on considerations the Supreme Court deemed improper, such as comparing


4      See In re L.A.-O (2021) 73 Cal.App.5th 197, 211‒212 [when the trial court
declined to apply the exception because the parents “ ‘ha[d] not acted in a parental role in
a long time’ ” while the prospective adoptive parents had, it was not clear whether the
court meant “the children had a substantial, positive, emotional attachment to the
prospective adoptive parents but not to the parents,” which would be legally correct, or
the parents were incapable “of taking custody, or had not been good parents, or had not
been providing necessary parental care,” which would be erroneous].)


                                             18.
the parent’s attributes as a custodial caregiver to those of a potential adoptive parent or
using a parent’s struggles with issues that led to the dependency as a bar to applying the
exception. (Caden C., supra, 11 Cal.5th at pp. 634, 638.)
       Here, contrary to the parents’ assertion, there is nothing in the record to indicate
the juvenile court relied on improper factors when considering whether the parents met
their burden of proving the second element—whether the children would benefit from
continuing their relationship with their parents. Although the juvenile court was terse in
its explanation, it considered the emotional connection between the children and the
parents, including that they were excited to see their parents and sad when visits ended,
and determined that relationship was not significant enough to support a finding the
children had a bond with their parents, meaning they were not significantly attached to
their parents. Contrary to the parents’ assertions, the juvenile court did not compare the
parents’ attributes to those of the children’s care providers, consider that the care
providers were the ones who provided most of the children’s care, or require that the
children’s primary bond be to the parents. Instead, it looked solely at the children’s
relationship with the parents and found it insufficient to establish the second element of
the exception.
       Given the juvenile court’s findings, that the juvenile court asserted county counsel
correctly stated the law does not mean it relied on impermissible factors. Moreover,
county counsel’s argument the parents were not more than friendly visitors is relevant to
determining whether the children had substantial, positive emotional attachments to their
parents, as the children’s relationship with their parents must be “surely more significant
than that of a ‘mere friend or playmate.’ ” (In re J.D., supra, 70 Cal.App.5th at pp. 864-
865.) We note that “ ‘ “[w]e must indulge in every presumption to uphold a judgment,
and it is [appellant’s] burden on appeal to affirmatively demonstrate error—it will not be
presumed.” ’ ” (In re A.L. (2022) 73 Cal.App.5th 1131, 1161.) The parents have not
demonstrated error, and it will not be presumed here.

                                             19.
       On this record, we cannot say the juvenile court was required to find the children
had a substantial, positive emotional attachment to their parents as a matter of law. (In re
Breanna S. (2017) 8 Cal.App.5th 636, 647 [“[w]hen the juvenile court finds the parent
has not … established the existence of the requisite beneficial relationship,” we look to
“whether the evidence compels a finding in favor of the parent on this issue as a matter of
law”], disapproved on another ground by Caden C., supra, 11 Cal.5th at p. 637, fn. 6; In
re I.W. (2009) 180 Cal.App.4th 1517, 1528.)
       The children, who were two years old and 14 months old when they were removed
from their parents, had been out of the parent’s custody for nearly a year. During the first
six months of services, the parents had weekly two-hour visits, which were reduced to
one-hour monthly visits in April 2021. In June and July 2021, the parents received two
visits per month. There was evidence the children had an emotional attachment to their
parents, as they were excited to see them at the beginning of visits, the visits were
pleasant, the parents interacted appropriately with them, and the children were
affectionate with their parents and sad when visits ended. There was no evidence,
however, that this emotional attachment was substantial, as the children’s contact with
their parents was extremely limited and there was nothing to suggest the children missed
their parents when away from them or had difficulty adjusting to their absence.
       Mother argues the juvenile court did not give due weight to the children’s
affection toward their parents and asserts their reactions show they wanted the visits to
continue. However, considering the children’s young ages, the period of separation from
their parents, the brief and friendly supervised visits throughout the case, and the
children’s needs for permanency and stability as toddlers, there was certainly room for
the juvenile court to determine that a beneficial relationship was lacking. (Caden C.,
supra, 11 Cal.5th at p. 632.)




                                             20.
Balancing the Harms and Benefits
       Even if the juvenile court was influenced by misconceptions regarding whether
there was a “parental relationship,” and we accept that the parents established the second
prong of the exception, the juvenile court acted well within its discretion when it found
the children would not suffer detriment upon termination of the parent-child relationship.
On this record, the juvenile court could not have reached a different conclusion in
balancing the harm of losing the parental relationship against the benefits of placement in
an adoptive home.
       The parents presented no evidence that terminating the children’s relationship with
them “would be detrimental to the [children] even when balanced against the
countervailing benefit of a new, adoptive home.” (Caden C., supra, 11 Cal.5th at p. 636.)
As we have stated, the children were two years old and 14 months old when they were
removed from their parents’ custody. While the parents had visited consistently and
spent time playing with the children, and there was ample evidence they loved and felt a
strong bond to the children, there was no evidence the children felt so connected to them
that terminating the relationship would be harmful.
       Mother asserts harm is apparent because there is no indication the children were
ready to give up their relationship with their parents and the children’s reactions to visits
showed they wanted contact with their parents to continue. While the children enjoyed
visiting their parents, there is no evidence their relationship with their parents was so
significant it outweighed the security and stability of an adoptive home. Nothing in the
record showed each child’s relationship with either parent was “so important to the child
that the security and stability of a new home wouldn’t outweigh its loss,” thereby
establishing “termination would be ‘detrimental to the child due to’ the child’s beneficial
relationship with a parent.” (Caden C., supra, 11 Cal.5th at pp. 633‒634.)
       The parents argue the juvenile court applied an incorrect standard, and improper
factors, because it stated it could not find “the bond … between the parents and the

                                             21.
children is so strong and beneficial to the children that it outweighs the benefit to the
children to have a stable and adoptive home,” rather than weighing the “harm of severing
the relationship” against the benefits of adoption. (Caden C., supra, 11 Cal.5th at
p. 633.) We disagree, because in making this finding, the juvenile court essentially
determined termination of the parent/child relationship was not detrimental, as the
relationship was not so important to the children that the security and stability of a new
home would outweigh its loss. (Id. at p. 634.)
       Finally, noting the juvenile court stated it was “required to balance the strength
and quality of the parent/child relationship in a tenuous placement against the security
and sense of belonging that a stable family would give … the children,” the parents assert
the children’s current placement with their care providers was not tenuous because they
might have been amenable to legal guardianship. This argument, however, is speculative
and ignores that a guardianship may be a tenuous placement as there is no guarantee the
guardianship will continue throughout the children’s minority. The children are very
young and need permanency and stability in a safe and loving home.
       In sum, the juvenile court’s determination that the benefits of adoption outweighed
any benefit to maintaining the parent-child relationship was not an abuse of discretion.
Therefore, the juvenile court did not err in declining to apply the beneficial parent-child
relationship exception, and its orders terminating father’s and mother’s parental rights
were proper.
                                      DISPOSITION
       The juvenile court’s orders are affirmed.




                                             22.